Exhibit 3.21(a) STATE OF SOUTH CAROLINA SECRETARY OF STATE ARTICLES OF CORRECTION TYPE OR PRINT CLEARLY IN BLACK INK. The following information is submitted pursuant to Section 33-1-240 of the 1976 South Carolina Code of Laws, as amended: 1.The name of the corporation is South Carolina Electric & Gas Company 2.That on May 7, 2001 the corporation filed (fill out whichever is applicable): a.xThe following described document: Articles of Amendment b.oThe attached document (attach copy of the document). 3.That this document was incorrect in the following manner: See attached Exhibit B 4.That the incorrect matters stated in Paragraph 3 should be revised as follows: Exhibit A to Restated Articles of Incorporation should be revised to read as set forth on the attached Exhibit B. Date:February 16, 2004South Carolina Electric & Gas Company Name of Corporation /s/Lynn M. Williams Signature Lynn M. Williams, Secretary Type or Print Name and Office Exhibit A In Exhibit A to Restated Articles of Incorporation, (1) the total number of shares which the corporation was authorized to issue, the total number of shares of Preferred Stock, par value $100 per share, and the number of shares of Preferred Stock, par value $100 per share, unissued and undesignated were each overstated by 1,000,000; (2) the word “unissued” in Section 2(b)(ii) should have been “issued”; and (3) the words “(Series A)” should not have been included in Section 2(b)(v). Exhibit B EXHIBIT A TO RESTATED ARTICLES OF INCORPORATION OF SOUTH CAROLINA ELECTRIC & GAS COMPANY Statement of Authorized Shares of Stock and of Preferred Stock unissued and undesignated as to Series and issued outstanding and designated as to Series As of the effective date of this Exhibit A: 1.Authorized Classes. The total number of shares which the Company shall be authorized to issue is 55,432,296, of which 2,000,000 shall be Preferred Stock of the par value of $25 per share, issuable in series, 1,682,296 shall be Preferred Stock of the par value of $50 per share, issuable in series, 1,750,000 shall be Preferred Stock of the par value of $100 per share, issuable in series, and 50,000,000 shall be Common Stock of the par value of $4.50 per share. 2.Preferred Stock unissued and undesignated as to series and issued, outstanding and designated as to series. (a)Par Value $25 per share (i)2,000,000 unissued and undesignated as to series. (b)Par Value $50 per share-entitled to one vote per share. (i)640,000 shares unissued and undesignated as to series. (ii)125,209 shares issued and outstanding designated “5% Preferred Stock” (iii)9,600 shares issued and outstanding designated “4.50% Cumulative Preferred Stock” (iv)16,052 shares issued and outstanding designated “4.60% (Series A) Cumulative Preferred Stock” (v)67,000 shares issued and outstanding designated “5.125% Cumulative Preferred Stock” Exhibit B (vi)57,800 shares issued and outstanding designated “4.60% (Series B) Cumulative Preferred Stock” (vii)66,635 shares issued and outstanding designated “6% Cumulative Preferred Stock” Total982,296 (c)Par Value $50 per share-entitled to one half of one vote per share (i)700,000 shares unissued and undesignated as to series (d)Par Value $100 per share (i)750,000 unissued and undesignated as to series. (ii)1,000,000 shares issued and outstanding designated “6.52% Cumulative Preferred Stock” Total1,750,000 3.Shares Outstanding The total number of shares issued and outstanding is 41,638,443, consisting of: (a)40,296,147 shares of Common Stock; (b)0 Shares of Preferred Stock par value $25 per share; (c)342,296 shares of Preferred Stock par value $50 per share-entitled to one vote per share; (d)0 shares of Preferred Stock par value $50 per share-entitled to one-half of one vote per share; and (e)1,000,000 shares of Preferred Stock par value $100 per share. May 3, 2001
